 



EXHIBIT 10.19

Fiscal Year 2005 Annual Incentive Plan Summary
(September 1, 2004 through August 31, 2005 Performance Period)

General:



•   The Fiscal Year 2005 Annual Incentive Plan (“Plan”) will cover the
performance period September 1, 2004 through August 31, 2005 (“Performance
Period”)



Ø   Any payout, as determined by the Board People and Compensation Committee
(“Committee”), is made in November 2005



•   Eligibility includes regular employees who do not participate in a local
sales or manufacturing annual incentive plan   •   Funding of the Plan is
determined by the Company’s attainment of certain financial goals and the
Committee’s determination that such attainment satisfies certain subjective
performance criteria as determined by the Committee. In addition, regardless of
the attainment of any one or more of the Plan’s financial goals, the Committee,
in its sole discretion, shall determine whether the incentive pool should be
funded and the amount of such funding, if any   •   A Target Annual Incentive
Opportunity, expressed as a percentage of base pay, is established for each
participant with respect to the Performance Period   •   Various performance
levels are approved by the Committee with a payout level associated with each
level of performance:

          Potential Payout     As a Percent of Target Annual Performance Level

--------------------------------------------------------------------------------

  Incentive Opportunity

--------------------------------------------------------------------------------

Threshold
    35%
Budget
  100%
Outstanding
  200%



•   The cost at the Budget level of performance for the Performance Period is as
follows:

       
Officers
$   3.3   M
Management
$   37.7   M
Non-Management
$   9.0   M
 
 

--------------------------------------------------------------------------------

 
TOTAL
$   50.0   M

 



--------------------------------------------------------------------------------



 



Financial Goals:



•   The Committee approves Threshold, Budget and Outstanding levels of
performance for the Performance Period relating to:

         
 
  Ø  Sales Growth   10% weighting

  Ø  Earnings Per Share   50% weighting

  Ø  Cash Flow   40% weighting



•   Sales Growth, Earnings Per Share and Cash Flow are determined in accordance
with the “Definition of Performance Metrics”   •   Following the end of the
Performance Period, the Committee evaluates Company performance for the
Performance Period relative to the financial goals



Ø   The Committee may consider subjective criteria in determining whether or not
any financial goal has been attained and the amount of incentive pool funding
with respect to any financial goal

Process: Funding of Incentive Pool and Payout of Awards:



•   A Target incentive award pool is calculated, equal to the sum of base
salaries of all Plan participants at the end of the Performance Year multiplied
by their respective Target Annual Incentive Opportunities



•   After the end of the Performance Period, the Committee determines the actual
funding of the incentive pool for the Plan based upon the Company’s performance
for the Performance Period, measured against the Plan’s financial goals and
other subjective performance factors



Ø   The Committee may, in its judgment, consider subjective factors in
determining to what extent, if any, the incentive pool will be funded



•   The amount of money available for awards (i.e. the funding of the incentive
pool) is determined by multiplying the value of the Target incentive award pool
by the percentage of overall Company performance achieved, as determined by the
Committee



Ø   Special considerations regarding attainment of financial goals and funding
of incentive pool:



•   The incentive pool will be funded at no less than 20% of Budget level
funding in the event Monsanto pays dividends with respect to each of its
financial quarters ending during the Performance Year

2



--------------------------------------------------------------------------------



 



•   In the event Monsanto does pay dividends with respect to each of the
Company’s fiscal quarters ending during the Performance Period, but the Company
does not attain the Threshold level of performance with respect to the Earnings
Per Share financial goal (considering the financial goal metrics for Earnings
Per Share and other subjective performance factors), the incentive pool may not
fund at greater than 20% of Budget level funding   •   If the Company exceeds
the Outstanding level of performance with respect to any one or more financial
goals, the incentive pool may be funded above the Outstanding level



•   Individual awards are determined based on team and individual performance



Ø   People managers: 50% of award based on development of people, team and
personal development (including diversity); 50% based on business results   Ø  
Non-managers: 75% of award based on business results; 25% on personal
development



•   The payment and amount of any award are subject to the sole discretion of
the Committee or its delegate

Events Affecting Payout of Individual Performance Year Incentives:



•   If an employee commences employment during the Performance Period, he/she is
eligible for an award reflecting actual months of participation to the nearest
whole month



•   If a participant’s Target Annual Incentive Opportunity changes during the
Performance Period, he/she is eligible for an award reflecting the Target Annual
Incentive Opportunity on the last day of the Performance Period



•   If a participant’s pay changes during the Performance Period, any incentive
award received is based on base pay on the last day of the Performance Period



•   If a participant transfers within the Company, his/her award will come from
the unit in which he/she is working on the last day of the Performance Period,
but performance for the entire Performance Period will be considered



•   A participant who:



Ø   voluntarily resigns may be considered for an award only if the resignation
occurs after the end of the Performance Period

3



--------------------------------------------------------------------------------



 



Ø   involuntarily separates without cause, is eligible for an award reflecting
participation to the nearest whole month if he/she has already worked at least
three months in the Performance Period   Ø   retires, dies, or becomes
permanently disabled, is eligible for an award reflecting actual participation
to the nearest whole month provided that he/she worked at least three months
during the Performance Period. Retirement is defined as termination at or after
age 50.   Ø   incurs a termination of employment for cause, forfeits all rights
to any award



•   Any award would be paid in November 2005

4